                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00775-PAB

NATALIE HILTON,

       Plaintiff,

v.

AT&T CUSTOMER SERVICES, INC.,
CESAR RAMIREZ,
MELISSA YSLAS, and
KIMBERLY ZAERR a/k/a KIMBERLY HAWKINS,

       Defendants.


                          ORDER OF ADMINISTRATIVE CLOSURE


       This matter is before the Court on plaintiff’s Unopposed Motion for Administrative

Closure [Docket No. 11].

       Plaintiff requests that the Court administratively close this case pending

arbitration of her claims. Docket No. 11 at 1-2, ¶¶ 3-4. Plaintiff states that she has

conferred with defense counsel and that defendants do not oppose administrative

closure. Id. at 1, ¶ 1.

       Having reviewed the matter and being fully advised in the premises, the Court

finds that the case should be administratively closed subject to reopening for good

cause shown pursuant to D.C.COLO.LCivR 41.2. Wherefore, it is

       ORDERED that plaintiff’s Unopposed Motion for Administrative Closure [Docket

No. 11] is GRANTED. It is further

       ORDERED that this case is administratively closed pursuant to D.C.COLO.LCivR
41.2, subject to being reopened by any party for good cause shown. It is further

      ORDERED that, not later than twenty days after completion of the arbitration

proceeding, the parties shall file a status report advising the Court whether they believe

the case should be reopened for any further proceedings in this Court or whether the

case may be dismissed.


      DATED May 15, 2019.

                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            2
